%A0 I99A (Rev. 6/97) Order Setting Conditions of Release                                                                             Page I of     Pages



                                                                                                                                         L       r""'
                                                                                                                   , j


                                                                                                                                    /i: 1 7 20iu
                                     United States District Cour'                                                                                   i.


                                                                                                                         Ll.
                                                                                                                               A'
                                                 Eastern           District of         Vn ^jinia



                   United Stales of America
                                                                       ORDER SETTING CONDITIONS
                                                                                       OF RELEASE
                                V.


                                           \CV-\                   Case Number:|\ f)
                            Defendant


 n IS ORDERED that the release of the defendant is subject to the following conditions:

          (1) The defendant shall not commit any offense in violation of federal, state or local law while on release in this case.

          (2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change in
                 address and telephone number.

          (3) The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as

                 directed. The defendant shall appear at {if blank, to be notified)                   United States District Court

                    401 Courthouse Sq.. Alexandria. VA        on
                                                                                              lD;itc lUJiI ITime




                                        Release on Persona! Recognizance or Unsecured Bond

 IT IS FURTHER ORDERED that the defendant be released provided that;

 (^ )(4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
(       )(5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

                                                                                                                   dollars ($                            .)
                 in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed.




                   DISTRIBUTION:       COURT      DEFENDANT   PRETRIAL      SERVICES       U.S. ATTORNEY             U.S. MARSHAL
